IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                      United States Court of Appeals
                                                               Fifth Circuit
                                  No. 06-41278                F I L E D
                               Conference Calendar             August 8, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROBERTO PEREZ-CANEDO, also known as Andres Perez-Paramo

                                            Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC No. 5:05-CR-1710-ALL


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Roberto Perez-Canedo
(Perez) seeks to preserve for further review his contention that his sentence is
unreasonable because this court’s post-Booker** rulings have effectively
reinstated the mandatory Sentencing Guideline regime condemned in Booker.
Perez concedes that his argument is foreclosed by United States v. Mares, 402



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      **
           United States v. Booker, 543 U.S. 220 (2005).
                                No. 06-41278

F.3d 511 (5th Cir. 2005), and its progeny, which have outlined this court’s
methodology for reviewing sentences for reasonableness. In light of Rita v.
United States, 127 S. Ct. 2456, 2462-68 (2007), the issue remains foreclosed.
Perez also raises arguments that are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a
penalty provision and not a separate criminal offense. The Government’s motion
for summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.




                                      2